DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Claim Objections
Claims 1-10, 31 and 32 are objected to because of the following informalities:  Regarding claim 1, “the flexible printer circuit” may be - - the flexible printed circuit - -. 
Claims 2-10, 31 and 32 depend upon claim 1 and inherit the same deficiency. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 6-8, 31 and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2009/0188712) in view of Yuehua (CN203896584, submitted by the applicant), Baba (US 2016/0156087), Kato (US 2015/0042421), and Tanikella (US 2006/0060956).

Regarding claim 1, Clark, generally figure 4, a flexible printed circuit, comprising: a first signal layer (35) fabricated from a planar conductive material and having one or more traces formed therein (obvious to have plurality of trace for desired functionality, transmitting signal), wherein each of the one or more traces in the first signal layer is configured to carry a signal between a first circuit board and a second circuit board (obvious as the flexible circuit board is for connecting different components mounted on the respective printed circuit boards); a second signal layer (33) carrying one or more signals (obvious in order to transmit desired signals); a pair of ground planes (34, 36) positioned and configured to reduce electromagnetic interference  (obvious as disclosed at paragraph 0034) induced by one or more signals carried in the first signal layer in a signal carried in the second signal layer when the one or more signals carried in the first signal layer include higher frequency components than the signal carried in the second signal layer (obvious as explained below, about the higher frequency); a first non-conductive layer disposed in a plane above the first signal layer (layer between the layers 35 and 36), wherein a first copper (copper not explicitly disclosed, but use of copper is old and known in the art as having better electrical conductivity. Additionally, it In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) ground plane (36) in the pair of ground planes is disposed in a plane above the first non- conductive layer; and a second non-conductive layer disposed in a plane below the first signal layer (the layer between the layers 34-35), wherein a second copper (obvious as explained above) ground plane (34) in the pair of ground planes is disposed in a plane below the second non-conductive layer (see figure), and wherein the second signal layer is provided in a plane above the first copper ground plane or below the second copper ground plane (see figure).
Clark, though discloses, processing high speed- signal (paragraph 0004, 0006), does not explicitly disclose wherein signals carried in the first signal layer include higher frequency components than signals carried in the second signal layer. Additionally, Clark does not disclose a first polyimide layer above the second signal laver; and a second polyimide layer below the second copper ground plane, wherein the first polyimide layer and the second polyimide layer form the outermost top and bottom layers of the flexible printer circuit, respectively.
However, this is a structural claim. Clark discloses the structure of the signal layers. One signal layers used for higher frequency signal than the other one does not add any structural limitation. Rather the signal layer should be capable of transmitting the high frequency signals. It has been held that an element is capable of performing a function is not a positive limitation but only requires ability to so perform. It does not In re Hutchison, 69 USPQ 138 (CCPA 1946). Therefore, Clark meets the limitations.
Additionally, Yuehua discloses a flexible circuit board with signal layer and ground layer, including one of the signal layer transmitting low frequency signal, and the other one transmitting a high frequency signal (see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board Clark with signals carried in the first signal layer include higher frequency components than signals carried in the second signal layer, as taught by Yuehua, in order to have desired functionality.
Regarding a first and a second polyimide layer on the upper most and bottom layers. It is old and known in the art to provide a protective layer on the uppermost and bottom layer of circuit board to protect the outer surfaces from environmental damage.
Baba, discloses a circuit board for high frequency signal transmission line with the top and bottom surface covered with insulating layers, uppermost layer (14) and bottom layer (18c). The bottom layer is formed of polyimide (¶ 0040), and uppermost layer is formed of resist (¶ 0052).
Kato, figure 1-3, discloses a high frequency single circuit board with uppermost layer (14) and the bottom layer (15) formed of resist (¶ 0052, ¶ 0056, and (¶ 0102).
Tanikella, discloses a structure with resist layer comprising polyimide (claims 58, 66).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified flexible 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified printed circuit of Clark discloses wherein one or more signals carried in the first signal layer are sourced from an integrated circuit provided on the first circuit board and transmitted unamplified through a connector provided on the second circuit board (obvious as described at paragraph 0004, Clark, and Yuehua, see abstract. The flexible board is for mobile phone camera. As explained / applied to claim 1 above, this is a structure claim. What kind of signal is transmitted, or what kind of the board are connected, does not add any structural limitations. The detail of the case law as applied to claim 1 is not repeated again).

Regarding claim 6, the modified printed circuit of Clark discloses wherein the first non-conductive layer is formed from a material that comprises a polyimide (obvious as disclosed by Yuehua in order to have desired properties). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7, the modified printed circuit of Clark discloses wherein the second signal layer is provided in a plane above the first copper ground plane and separated from the first copper ground plane by a third non-conductive layer formed from a material that comprises a polyimide (obvious from the figure of Clark and Yuehua, and of polyimide, as applied to claim 6, in order to have desired properties). 

Regarding claim 8, the modified printed circuit of Clark discloses wherein the flexible printed circuit is constructed from a plurality of multi-layer components, where adjacent multi-layer components are bonded together by adhesive (obvious as use of adhesive is old and known in the art in order to have enhanced bonding. Additionally, Yuehua discloses use of an adhesive). 

Regarding claim 31, the modified printed circuit of Clark discloses wherein the pair of ground planes is positioned and configured to obtain a reduced capacitance per unit length of the one or more traces (obvious to configure a ground layer to have desired electrical properties / desired control of electrical interference).

Regarding claim 32, the modified printed circuit of Clark discloses wherein the pair of ground planes is positioned and configured to obtain a reduced admittance per .

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified printed circuit of Clark, as applied to claims 1 and 2 above, and further in view of Hall (US 7,292,449), Hu (US 10,039,192), and Cho (US 2017/0358847).
Regarding claims 3-5, the modified printed circuit of Clark do not explicitly disclose wherein the integrated circuit comprises a modem (claim 3), wherein the integrated circuit comprises an application processor (claim 4), and wherein the connector provided on the second circuit board comprises a universal serial bus connector (5).
However, Clark discloses the flexible circuit to be part of / used for the interconnection of the multiple computer units (paragraph 0004-0007).
Hall (US 7,292,449), figure 3, discloses a flexible printed circuit (ribbon flex cable) connecting main circuit module and peripheral circuit module, including modem (column 4, line 24-50).
Hu (US 10,039,192), figure 4, discloses a flexible printed circuit, and further discloses connection of the peripheral devices, including processor or modem (column 1, line 8-60).
Cho (US 2017/0358847), figure 4, discloses a flexible printed circuit connected with rigid printed circuit, and further discloses connection of universal serial bus.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified printed circuit .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified printed circuit of Clark, as applied to claim 1 above, and further in view of Baba (US 2016/0156087), and Kato (US 2014/0376199).
Regarding claims 9 and 10, the modified printed circuit of Clark does not disclose wherein the first signal layer carries a signal having a frequency of at least 5 GHz (claim 9), and wherein the first signal layer carries a signal having a frequency of between 1 GHz and 5 GHz (claim 10).
However, the modified printed circuit of Clark discloses the flexible circuit being use for high speed interconnection between multiple computer processing units (paragraph 0004-0007).
Baba, figure 6A-6B, discloses an electronic device with a flexible printed circuit (high frequency line, 10) interconnecting two board (202a, 202b), and discloses the signals up to 6 GHz transmitted between the boards (paragraph 0071).
Kato, figure 6A-6B, discloses a flexible printed circuit (multi-conductor cable 10) connecting various boards (202a, 202b), and further discloses a high frequency signal, up to 5 GHz, transmitted between the circuit board (Paragraph 0077-0080).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to have the modified printed circuit of 
Additionally, these are the structural claim. Clark discloses the structure, the signal layers. The signal layers used for higher frequency signal up to 5 GHz does not add any structural limitation. Rather the signal layer should be capable of transmitting the high frequency signals of up to 5 GHz. It has been held that an element is capable of performing a function is not a positive limitation but only requires ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138 (CCPA 1946). Therefore, Clark meets the limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calistri-Yeh (US 6,294,317), discloses resist material comprises polyimide resin (claim 2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / September 19, 2021